THIRD DIVISION
                              ELLINGTON, P. J.,
                         DILLARD and MCFADDEN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    January 11, 2016




In the Court of Appeals of Georgia
 A15A2376. PHILLIPS v. PHILLIPS et al.

      MCFADDEN, Judge.

      Royal Phillips filed this appeal from an order denying his OCGA § 9-11-60 (g)

motions to vacate certain orders for lack of notice. In his appellate brief, he

enumerated as error the denial of the motions to vacate as well as entry of a final

judgment awarding damages and attorney fees against him. Pretermitting whether he

has abandoned his enumeration challenging the denial of the motions to vacate,

Phillips has not shown trial court error. And we lack jurisdiction to consider his other

enumerations of error. We therefore affirm.

      The plaintiffs, Phillips’s adult grandchildren, filed this action to recover funds

in accounts Phillips had established on their behalf. Because of his failure to provide

discovery, the trial court struck Phillips’s answer and entered default. The court
conducted a trial on damages and entered a judgment against Phillips, awarding the

plaintiffs monetary damages and attorney fees.1 Phillips, proceeding pro se, filed a

document that the trial court considered to be a motion to vacate the judgment. He

then hired counsel, who filed a motion for new trial on his behalf. The trial court

denied the motions in separate orders. According to Phillips, he did not receive either

order and did not learn of them until after the period for filing a notice of appeal had

expired. So Phillips filed motions to vacate the orders under OCGA § 9-11-60 (g),

seeking their re-entry to re-start the time for appeal.

      The trial court denied the OCGA § 9-11-60 (g) motions to vacate, and Phillips

filed an application for discretionary review, which we granted under OCGA § 5-6-35

(j). See Downs v. C. D. C. Federal Credit Union, 224 Ga. App. 869 (1) (481 SE2d

903) (1997) (citation omitted) (“Motions to set aside brought on the grounds that the

court failed to notify the losing party of its decision are cognizable as motions to




      1
        Although the plaintiffs sued Royal Phillips and the Estate of Maxine Phillips,
the trial court entered judgment only against Royal Phillips. This was proper because
“an estate is not a legal entity capable of being sued.” Yarbrough v. Estate of
Yarbrough, 173 Ga. App. 386 n.1 (326 SE2d 517) (1985). Compare Robinson v.
Estate of Jester, 333 Ga. App. 41, 44 (775 SE2d 569) (2015) (plaintiffs properly
amended complaint to assert claims against administrator of estate).

                                           2
correct a clerical error pursuant to OCGA § 9-11-60 (g) and are properly the subject

of a direct appeal.”). Phillips filed a timely notice of appeal from our order.

      Pretermitting whether Phillips abandoned his enumeration of error challenging

the denial of his OCGA § 9-11-60 (g) motions by failing to support it with argument

and citation of authority, we conclude that the enumeration lacks merit. Phillips

argues that the trial court erred by denying the motions because he “offered

undisputed evidence that [his] counsel had not received the [orders denying his

motion to vacate the judgment and his motion for new trial] when they were

originally sent.” However, “[i]f the trial court has in fact given notice, then a motion

to set aside may be properly denied whether or not the losing party actually received

the notice.” Wright v. Young, 297 Ga. 683, 684 n. 3 (2015) (emphasis supplied). In

any event, here the trial court found, based on the court’s own records, that the court

had faxed the orders to Phillips’s counsel at the correct number and that the fax had

been received. Phillips has not shown error.

      And since Phillips did not timely file an appeal from the denial of his pro se

motion, from the motion for new trial, or from the final judgment, we lack jurisdiction

to consider his remaining enumerations, all of which challenge the final judgment.

“[T]he only notice of appeal before us was filed more than 30 days after the entry of

                                           3
the [final judgment]. Thus, we have no jurisdiction to consider the merits of that

[judgment].” Sea Tow/Sea Spill of Savannah v. Phillips, 247 Ga. App. 613, 615 (3)

(545 SE2d 34) (2001) (citation omitted).

      Judgment affirmed. Ellington, P. J., and Dillard, J., concur.




                                           4